                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD., THE HURRY
FAMILY REVOCABLE TRUST,
SCOTTSDALE CAPITAL ADVISORS
CORPORATION, and ALPINE
SECURITIES CORPORATION,

           Plaintiffs,

v.                                  Case No. 8:18-cv-2869-T-33CPT

CHRISTOPHER FRANKEL,

          Defendant.
______________________________/
                                ORDER
     This matter comes before the Court upon consideration of

Defendant Christopher Frankel’s Motion for Bond Under Section

501.211(3) and Request for Oral Argument and Evidentiary

Hearing   (Doc.   ##   16,   17),    filed    on    December   17,    2018.

Plaintiffs   Cayman    Securities        Clearing    and   Trading    Ltd.,

Scottsdale Capital Advisors, Alpine Securities Corporation,

and the Hurry Family Revocable Trust responded in opposition

on January 10, 2019. (Doc. # 24). For the reasons that follow,

the Motion is denied.

I.   Background

     Cayman,   Scottsdale,     and       Alpine    are   involved    in   the

broker-dealer business, and “were previously indirectly owned



                                     1
and/or controlled by the Hurry Trust.” (Doc. # 1 at ¶ 11).

Frankel was Alpine’s Chief Executive Officer from August of

2015 until July of 2018. (Id. at ¶ 12). Then, Frankel served

as a consultant to Alpine from July of 2018 until September

of 2018. (Id.). As part of this business relationship, Frankel

was required to sign a nondisclosure agreement because he was

entrusted with commercially valuable information, such as

Plaintiffs’       business   practices,       client    lists,   pricing

information, and private financial information. (Id. at ¶

13).

       According to the Complaint, after the parties’ business

relationship terminated, Frankel breached the agreement by

using confidential information and trade secrets to, among

other things, attempt to acquire a broker-dealer in Chicago.

(Id.).    Consequently,      on   November     21,     2018,   Plaintiffs

initiated this action against Frankel for breach of contract

and common law unfair competition, as well as for violations

of the Defend Trade Secrets Act, Florida’s Uniform Trade

Secrets    Act,    and   Florida’s       Deceptive   and   Unfair   Trade

Practices Act (“FDUTPA”). (Id. at 5-11).

       On December 17, 2018, Frankel filed his Answer and the

instant Motion for Bond Under Section 501.211(3), which was

accompanied by a Request for Oral Argument and Evidentiary


                                     2
Hearing. (Doc. ## 16, 17). Plaintiffs filed a response on

January 10, 2019, (Doc. # 24), and the Motion is ripe for

review.

II.   Analysis

      Courts may require a party instituting a FDUTPA action

to post a bond. Specifically, Section 501.211(3), Florida

Statues, provides:

      In any action brought under this section, upon
      motion of the party against whom such action is
      filed alleging that the action is frivolous,
      without legal or factual merit, or brought for the
      purpose of harassment, the court may, after hearing
      evidence as to the necessity therefor, require the
      party instituting the action to post a bond in the
      amount which the court finds reasonable to
      indemnify the defendant for any damages incurred,
      including   reasonable   attorney’s    fees.   This
      subsection shall not apply to any action initiated
      by the enforcing authority.

Fla. Stat. § 501.211(3).

      Therefore, to demonstrate the necessity of a bond, the

defendant    must   provide   evidence    showing   the     action   is

frivolous,   for    the   purpose   of   harassment,   or    otherwise

without merit. Id.; ICON Health & Fitness, Inc. v. IFITNESS,

Inc., No. 12-20125-CIV-MORENO, 2012 U.S. Dist. LEXIS 46830,

at *2 (S.D. Fla. Apr. 2, 2012). If the plaintiff fails to

refute the evidence presented, the Court will conduct an

evidentiary hearing on the merits of the action to determine



                                    3
the appropriateness and amount of a bond. See Sanborn v. Jagen

Pty. Ltd., No. 8:10-cv-142-T-30MAP, 2010 WL 1730756, at *2

(M.D. Fla. Apr. 28, 2010) (holding bond hearing was necessary

after the plaintiff failed to refute the defendant’s evidence

that the FDUPTA claim was frivolous). Thereafter, if it is

apparent the action lacks merit, the Court may require the

plaintiff   to   post   a   bond.   Hamilton   v.   Palm   Chevrolet-

Oldsmobile, Inc., 366 So. 2d 1233, 1234-35 (Fla. 2nd DCA

1979). “[T]he decision of whether a plaintiff should be

required to post a bond is within the trial court’s discretion

. . . .” Mukamal v. Bakes, No. 07-20793-CIV-GOLD/McALILEY,

2008 WL 11406180, at *3 (S.D. Fla. Sept. 11, 2008).

     Here, Frankel avers this action has no merit, but instead

was filed to prevent him from competing in the securities

markets, even though Plaintiffs have no right to prevent him

from competing. (Doc. # 16 at 9). Frankel supports this

argument with his own affidavit, a cease and desist letter

sent by Plaintiffs’ counsel demanding Frankel stop using

Plaintiffs’ confidential information, and Frankel’s response

to the letter, in which Frankel states he will return any

confidential documents in his possession. (Doc. ## 16-1, 16-

4, 16-5). Accordingly, Frankel contends a bond is necessary

to protect him against the harassment of this action because


                                    4
it is damaging his reputation and business opportunities, as

well as causing him to incur substantial attorney’s fees.

(Id.). The Court disagrees.

      First,     the    evidence         submitted    to    support       Frankel’s

Motion does not establish that Plaintiffs’ FDUTPA claim is

meritless      or    asserted       to    harass     Frankel.       Specifically,

Frankel’s affidavit states, among other things, that he did

not   enter    noncompete       or       nonsolicitation      agreements        with

Plaintiffs. (Doc. # 16-1 at ¶¶ 13-14). But Plaintiffs’ FDUTPA

claim is based on Frankel’s alleged use of confidential

information and trade secrets. (Doc. # 1 at ¶ 57). And the

use of another’s confidential information or trade secrets

can violate the FDUTPA. See, e.g., Furmanite Am., Inc. v.

T.D. Williamson, Inc., 506 F. Supp. 2d 1134, 1146-47 (M.D.

Fla. 2007) (holding defendant’s alleged misappropriation of

plaintiff’s confidential information and trade secrets would

constitute       unlawful     and    unfair      acts     under     the   FDUTPA).

Therefore,       even   if    Frankel       never    entered      noncompete       or

nonsolicitation         agreements        with   Plaintiffs,        it    is    still

possible    he      could    have    violated       the    FDUTPA    if    he   used

Plaintiffs’ confidential information or trade secrets.

      Additionally, the affidavit further states that Frankel

did not learn about the broker-dealer opportunity in Chicago


                                           5
from Plaintiffs’ confidential information. (Doc. # 16-1 at ¶

16). Yet all this establishes is that there is a factual

dispute as to how Frankel discovered the opportunity. It does

not, however, indicate that the FDUTPA claim is meritless.

Similarly, the cease and desist letter sent by Plaintiffs’

counsel and Frankel’s response evidence only that there is a

factual      dispute   regarding         the     use    of    confidential

information. This factual dispute will be parsed out through

discovery, which remains ongoing.

       Second, Plaintiffs have provided evidence that refutes

the evidence offered by Frankel. In particular, the affidavit

of John Hurry states that Frankel was using Plaintiffs’

confidential information and trade secrets for the benefit of

Frankel’s new business ventures. (Doc. # 24-1 at ¶ 7). Third,

in addition to the FDUTPA claim, the Complaint contains

multiple federal and state law claims. Therefore, the Court

will   not   attempt   to   single   out       the   amount   of   Frankel’s

purported damages and attorney’s fees attributable solely to

the FDUTPA claim.

       In sum, it is not apparent to the Court at this juncture

that Plaintiffs’ FDUPTA claim lacks merit and was asserted

for the sole purpose of harassing Frankel. The Complaint

alleges sufficient facts to support a FDUTPA claim, and


                                     6
Frankel’s challenges to the claim may be more appropriately

asserted at the summary judgment stage.

     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:

     Defendant Christopher Frankel’s Motion for Bond Under

Section   501.211(3)   and   Request   for   Oral   Argument   and

Evidentiary Hearing (Doc. ## 16, 17) are DENIED.

     DONE and ORDERED in Chambers, in Tampa, Florida, this

15th day of January, 2019.




                                7
